Case 1:17-cv-06570-JHR-KMW Document 36 Filed 02/15/19 Page 1 of 1 PageID: 309
                                             DALLAS | AUSTIN | BATON ROUGE | NEW ORLEANS | LOS ANGELES

                                                  SAN DIEGO | NEW JERSEY | NEW YORK | WASHINGTON, D.C.



                                                                                                   Encino Plaza
                                                                           800.887.6989     15910 Ventura Blvd.
                                                                           818.839.2333              Suite 1600
                                                             email jmann@baronbudd.com        Encino, CA 91436




                                       February 15, 2019


VIA ECF

Clerk of the Court
U.S. District Court, District of New Jersey
Mitchell H. Cohen Building & U.S. Courthouse
4th & Cooper Streets
Camden, NJ 08101

       Re:     Gibson, et al. v Pole & Pitt, LLC, et al., 1:17-cv-6570-JHR-KMW

Dear Clerk:

       Pursuant to Local Civil Rule 7.1(d)(5), Plaintiffs request an adjournment of Defendant Pole
& Pitt LLC’s motion for summary judgment (Dkt. 32). No previous extension of this motion has
been requested.

       The originally noticed motion day was March 18, 2019, accordingly Plaintiffs request an
adjournment to April 1, 2019.




                                             Respectfully Submitted,

                                             /s/ Jonas P. Mann

                                             Jonas P. Mann


cc: Danielle DeGeorgio, Esq. (via ECF)
